Name: 92/221/EEC: Council Decision of 30 March 1992 amending Seventh Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed- producing crops and Seventh Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  means of agricultural production
 Date Published: 1992-04-24

 Avis juridique important|31992D022192/221/EEC: Council Decision of 30 March 1992 amending Seventh Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed- producing crops and Seventh Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 107 , 24/04/1992 P. 0034 - 0036 Finnish special edition: Chapter 3 Volume 41 P. 0239 Swedish special edition: Chapter 3 Volume 41 P. 0239 COUNCIL DECISION of 30 March 1992 amending Seventh Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and Seventh Decision 85/356/EEC on the equivalence of seed produced in third countries (92/221/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed and oil and fibre plants (3), and in particular Article 15 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, in its Decision 85/355/EEC (4), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfied the conditions laid down in Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (5) and in Directive 66/401/EEC, 66/402/EEC and 69/208/EEC; Whereas, in its Decision 85/356/EEC (6), the Council determined that seed of certain species produced in certain third countries was equivalent to corresponding seed produced in the Community; Whereas, in the case of Austria in respect of maize and Australia in respect of lucerne and sunflower, additional detailed information was requested; whereas the equivalence granted in respect of those countries was limited to a period thought necessary to examine and assess that additional information, namely a period expiring, with regard to Austria, on 31 March 1992 and, with regard to Australia, on 30 June 1992; Whereas, the examination and assessment of the information requested of the abovementioned third countries is still being carried out for the species concerned; whereas it is therefore appropriate to extend the abovementioned periods until 30 June 1995, the date on which Decisions 85/355/EEC and 85/356/EEC expire in respect of the majority of third countries; Whereas it has since been established that in Morocco there are also rules on seed control for a range of plant species, which include provision for official field inspections to be carried out during the period of seed production; Whereas an examination of the said rules and of the manner in which they are applied in Morocco has shown that, for certain species, the prescribed field inspections satisfied the conditions laid down in Annex I to Directives 66/401/EEC, 66/402/EEC or 69/208/EEC, as the case may be, and the conditions governing seed harvested and controlled there afforded, as regards the seed's characteristics, namely identity, examination, marking and control, the same assurance as do the conditions applicable to such seed harvested and controlled within the Community; Whereas Morocco should therefore be granted equivalence in respect of certain species; Whereas Decisions 85/355/EEC and 85/356/EEC should be amended as a result, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 85/355/EEC shall be replaced by the following: 'Article 3 This Decision shall apply from 1 July 1990 to 30 June 1995.' Article 2 Article 5 of Decision 85/356/EEC shall be replaced by the following: 'Article 5 This Decision shall apply from 1 July 1990 to 30 June 1995.' Article 3 The Annex to Decision 85/355/EEC shall be amended as follows: 1. In Part I, section 1, point 1.1, the entry 'MA = Morocco' shall be inserted after the entry 'IL = Israel'. 2. In the table in Part I, section 2, the following item shall be inserted after the item relating to Israel: '1 2 3 4 5 MA MinistÃ ¨re de l'agriculture et de la rÃ ©forme agraire, direction de la protection des vÃ ©gÃ ©taux des contrÃ ´les techniques et de la rÃ ©pression des fraudes, service du contrÃ ´le des semences et des plantes - Rabat - - 66/401 Lupinus albus Lupinus angustifolius Lupinus luteus Pisum sativum (partim) Trifolium resupinatum Vicia faba (partim) Vicia sativa - 66/402 Avena sativa Hordeum vulgare Oryza sativa X Triticosecale Triticum aestivum Triticum durum Zea mays - 69/208 Brassica napus Carthamus tinctorius Glycine max Helianthus annuus Linum usitatissimum ( ¹) ( ¹) Solely in the case of seed flax.' Article 4 The Annex to Decision 85/356/EEC shall be amended as follows: 1. In Part I, section 1, point 1.1, the entry 'MA = Morocco' shall be inserted after the entry 'IL = Israel'. 2. In the table in Part I, section 2, the following item shall be inserted after the item relating to Israel: '1 2 3 4 5 MA MinistÃ ¨re de l'agriculture et de la rÃ ©forme agraire, direction de la protection des vÃ ©gÃ ©taux des contrÃ ´les techniques et de la rÃ ©pression des fraudes, service du contrÃ ´le des semences et des plantes - Rabat - - 66/401 Lupinus albus Lupinus angustifolius Lupinus luteus Pisum sativum (partim) Trifolium resupinatum Vicia faba (partim) Vicia sativa - Basic seed/Semences de base - Certified seed, first generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration - Certified seed, second generation/Semences certifiÃ ©es deuxiÃ ¨me gÃ ©nÃ ©ration B CZ/1 CZ/2 - 66/402 Avena sativa Hordeum vulgare Oryza sativa X Triticosecale Triticum aestivum Triticum durum Zea mays - Basic seed/Semences de base - Certified seed, first generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration B CZ/1 - 69/208 Brassica napus Carthamus tinctorius Glycine max Helianthus annuus Linum usitatissimum ( ¹) - Basic seed/Semences de base - Certified seed, first generation/Semences certifiÃ ©es premiÃ ¨re gÃ ©nÃ ©ration B CZ/1 ( ¹) Solely in the case of seed flax.' Article 5 This Decision is adressed to the Member States. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No 125, 11. 7. 1966, p. 2298/66. Directive last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(2) OJ No 125, 11. 7. 1966, p. 2309/66. Directive last amended by Directive 90/654/EEC.(3) OJ No L 169, 10. 7. 1969, p. 3. Directive last amended by Directive 90/654/EEC.(4) OJ No L 195, 26. 7. 1985, p. 1. Decision last amended by Commission Decision 91/554/EEC (OJ No L 298, 29. 10. 1991, p. 24).(5) OJ No 125, 11. 7. 1966, p. 2290/66. Directive last amended by Directive 90/654/EEC.(6) OJ No L 195, 26. 7. 1985, p. 20. Decision last amended by Decision 91/554/EEC.